                                               THE CITY OF NEW YORK
JAMES E. JOHNSON                               LAW DEPARTMENT                                         DAVID S. THAYER
Corporation Counsel                               100 CHURCH STREET                         Assistant Corporation Counsel
                                                  NEW YORK, NY 10007                                      t: (212) 356-2649
                                                                                                          f: (212) 356-1148
                                                                                                   e: dthayer@law.nyc.gov



                                                                       May 21, 2021



        Via ECF

        The Honorable Sarah L. Cave
        United States District Court for the
        Southern District of New York
        500 Pearl Street
        New York, NY 10007

                         Re: De’Bey v. City of New York, et al., Case No. 20 CV 1034 (PGG)(SLC)

        Dear Magistrate Judge Cave:

                       I am an Assistant Corporation Counsel in the Office of the Corporation Counsel
        of the City of New York, James E. Johnson, attorney for the Defendant City of New York (“the
        City”), 1 Mubanga Nsofu, Marsha Weekes, Stephanie Eiel, Officer Castellano, and Conrad
        Seivwright (collectively, “Defendants”) in the above-referenced action. I write, with Plaintiff’s
        consent, to respectfully request a brief 8-day extension of the parties’ briefing schedule on
        Defendants’ forthcoming partial motion to dismiss. 2

                       At the parties’ April 22, 2021 conference with the Court, the parties’ agreed to a
        briefing schedule as follows:

                             x By May 24, 2021, Defendants shall file their Motion;

                             x By June 21, 2021, Plaintiff shall file his opposition; and


        1
            The City is also sued herein as the “Administration for Children’s Services.”
        2
            An 8-day extension accommodates the intervening holiday of Memorial Day.
                   x By July 6, 2021, Defendants shall their reply, if any.

An 8-day extension of the briefing schedule would adjust the schedule as follows:

                  x   By June 1, 2021, Defendants shall file their Motion;

                  x   By June 29, 2021, Plaintiff shall file his opposition; and

                  x   By July 14, 2021, Defendants shall their reply, if any.

             I respectfully request this brief extension because, upon returning from a vacation,
a number of pressing professional matters have prevented me from finalizing the Defendants’
motion and completing the necessary internal steps before filing the motion with the Court.

               This is the Defendants’ first request for an extension of the motion to dismiss the
briefing schedule. Plaintiff has graciously consented to this request.


               Thank you for your consideration of this application.


                                                            Respectfully yours,

                                                            /s/ David S. Thayer

                                                            David S. Thayer


                                 Defendants' request for an extension of time to file their partial motion
cc:    Via ECF
                                 to dismiss (ECF No. 90) is GRANTED and the proposed briefing schedule is
       John De’Bey
                                 ADOPTED. Defendants shall file their motion by June 1, 2021. Plaintiff
       74 W 92nd Street
                                 shall file his opposition by June 29, 2021. Defendants shall file their
       #17D
       New York, NY 10025        reply, if any, by July 14, 2021.
       Plaintiff pro se
                                 The Clerk of Court is respectfully directed to close ECF No. 90 and to mail
                                 a copy of this order to Plaintiff at the address below.

                                 SO ORDERED         5/24/2021

                                 Mail to:
                                 John De'Bey
                                 74 W 92nd Street
                                 #17D
                                 New York, New York 10025




                                                2
